Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or canceled from the claim(s). No new matter should be entered.
The drawing objections are listed below:
a) Fig. 3 shows “the data input terminal 10” shares by both DATA and DE. It is not clear for the connections from “the data input terminal 10” to other circuits which use either DATA or DE or both. Appropriate correction is required. 
b) Fig. 3 shows “the data output terminal 16” shares by both DATA_OUT and DE_OUT. It is not clear for the connections from “the data output terminal 16” to other circuits which output either DATA_OUT or DE_OUT. Appropriate correction is required. 

Specification

3.	The disclosure is objected to because of the following informalities: 
* Page 7, Paragraph 1, “output terminal 10 should read “output terminal 
* Page 7, Paragraph 1, “the arithmetic circuit 11 should read “the 
* Page 8, Paragraph 1, “decision unit 13 should read “

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-7 and 9 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to “Mental Concept” groupings of abstract ideas without significantly more. 
As per claim 1, the claim recites that the method involves step “(b) comparing whether the input data is the same with the plurality of preset operation input data stored in the plurality of first buffers” and step “(c) if a comparison result of the step (b) is yes”. The limitations include the mental concepts (e.g. comparing data and deciding on the comparison result) which belong to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.   In the specification, the applicants do not describe what kind of input data for a display driver are and how to compare the data.  The comparison step and decision step are also recited at a high level of generality, and merely automates these steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (e.g. a display driver, a data input terminal, a data output terminal, an operation circuit, a plurality of first buffers and a plurality of second buffers) that can be found in any data processing system.  Additionally, the claim recites the combination of additional elements of: 1) storing the input data and the operation results; 2) receiving an input data, 3) obtaining a corresponding preset operation result and 4) outputting the operation result. But these additional elements are mere data gathering or insignificant extra-solution activity that do not integrate the abstract idea into a practical application.  Thus, these limitations fall within the “Mental Concept” groupings of abstract ideas.



As per claim 6, the claim recites that step (c) which is “a comparison result of the step (b) is yes” from claim 1. The limitation includes the mental concepts (e.g. comparing data and deciding on the comparison result) which belong to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The comparison step and decision step are also recited at a high level of generality, and merely automates these steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. an operation circuit) that can be found in any data processing system.  Additionally, the claim recites the combination of additional elements of: 1) not transmitting input data and 2) reducing the power consumption. But these additional elements are mere data gathering or insignificant extra-solution activity that do not integrate the abstract idea into a practical application.  Thus, these limitations fall within the “Mental Concept” groupings of abstract ideas.



As per claim 9, the claim recites that “a comparison result of the step (b) is yes”. The limitation includes the mental concepts (e.g. comparing data and deciding on the comparison result) which belong to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The comparison step and decision step are also recited at a high level of generality, and merely automates these steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (e.g. a plurality of first buffers and a plurality of second buffers) that can be found in any data processing system.  Additionally, the claim recites the combination of additional elements of: 1) relating to the number of first buffers and 2) relating to the number of second buffers. But these additional elements are mere data gathering or insignificant extra-solution activity that do not integrate the abstract idea into a practical application.  Thus, these limitations fall within the “Mental Concept” groupings of abstract ideas.

Claim Rejections - 35 USC § 112 


6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

As per claim 6, the claim recites “the input data is not transmitted to the operation circuit for calculation to reduce power consumption of the operation circuit”. It is unclear how the input data is not transmitted to the operation circuit and how such action may result with the power reduction of the operation circuit in the specification. Appropriate correction is required. 

As per claim 9, the claim recites “the probability that the comparison result of the step (b) is yes” with no antecedent.  The term “the probability” has no antecedent. Appropriate correction is required. 

As per claim 10, the claim recites “the number of the plurality of preset operation input data and the number of the plurality of preset operation results are preferably 8 to 16”. It is unclear because of the relative term “preferably” is used with the certain range of numbers 8 to 16. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub No. 20110025656) (hereinafter Huang) and in view of Bae (US Pub No. 20150029233) (hereinafter Bae).

Per claim 1, Huang teaches a data cache method applied to a display driver of a mobile device to reduce power consumption of the display driver (Huang: Abstract: a method of driving display panel (e.g. display driver); Par. [0008]: used in a personal computer (e.g. a mobile device) for low power consumption).
the display driver (Huang: Fig. 3; Element 300; the display apparatus 300 ) comprising a data input terminal (Huang: Fig. 4:  Element DATA), a data output terminal (Huang: Fig. 4: the output terminal of the Data Latching Unit 333), a plurality of first buffers (Huang: Fig. 4: Element 410: a Line Buffer) and a plurality of second buffers (Huang: Fig. 4: Element 333: the Data Latching Unit).
the data cache method comprising steps of:
a) storing a plurality of preset operation input data (Huang: Par. [0035]: storing the previous line data BDATA) and a plurality of preset operation results (Huang: Par. [0035]:  latching/storing DATA [0:n-1]) in the plurality of first buffers (Huang: Fig. 4: Element 410: the Line Buffer) and the plurality of second buffers (Huang: Fig. 4: Element 333: the Data Latching Unit) respectively;
(b) when the data input terminal (Huang: Fig. 4:  Element DATA) receives an input data (Huang: Par. [0035]: the current line data ODATA), comparing whether the input data is the same with the plurality of preset operation input data stored in the plurality of first buffers (Huang: Fig. 4: Element 410; Par. [0035]: comparing the current line data ODATA (e.g. the input data) is the same with the previous line data BDATA (e.g. the plurality of preset operation input data) in the Line Buffer 410 (e.g. the plurality of first buffers));
and (c) if a comparison result of the step (b) is yes (Huang: Par. [0038]:  if the comparison result of the current line data ODATA and the previous line data BDATA is identical), 
Huang does not teach obtaining a corresponding preset operation result from the plurality of preset operation results stored in the plurality of second buffers according to a preset operation input data the same with the input data and then the data output terminal outputting the corresponding preset operation result;
and the display driver comprising the operation circuit.
However, Bae teaches obtaining a corresponding preset operation result from the plurality of preset operation results stored in the plurality of second buffers (Bae: Fig. 2: Element 260; Par. [0018]:  selecting the processed previous line data (e.g. the plurality of preset operation result from the plurality of preset operation results) stored in the Data Latch 260 (e.g. the plurality of second buffers) according to a preset operation input data the same with the input data (Bae: Par. [0018]: corresponding to the previous line data (e.g. the preset operation input data) that is the same as the current line data (e.g. the input data)) and then the data output terminal outputting the corresponding preset operation result (Bae: Par. [0018]: outputting the processed previous line data (e.g. the plurality of preset operation result) corresponding to the previous line data).
(Bae: Fig. 2: Element 225 (in dotted line): the Intermediate Processing Circuit).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Bae with the invention of Huang, for the purpose of a display driver using the comparison result of the operation input data and the preset operation input data to output the corresponding preset operation result and to control the operation circuit. By doing this, the display driver can select the active data path and deactivate the non-active paths or parts (e.g. including the parts of the operation circuit) for power reduction. 

As per claim 2, Huang does not teach the plurality of preset operation input data has a one-to-one correspondence with the plurality of preset operation result.
However, Bae teaches the plurality of preset operation input data has a one-to-one correspondence with the plurality of preset operation results (Bae: Par. [0018]: the previous line data (e.g. the plurality of preset operation input data) correspond to the processed previous line data (e.g. the plurality of preset operation results)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Bae with the invention of Huang in view of Oldfield, for the purpose of establishing a one-to-one correspondence between the preset operation input data in the first buffer and the preset operation results in the second buffer. By doing this, the system can use the comparison result of the input data and select the corresponding output data for the operations.

As per claim 4, Huang teaches the plurality of first buffers (Huang: Fig. 4: Element 410: the Line Buffer) is coupled to the data input terminal (Huang: Fig. 4: Element DATA);
(Huang: Fig. 4: Element 333: the Data Latching Unit) is coupled to the data output terminal (Huang: Fig. 4: the output terminal of the Data Latching Unit 333).
Huang does not teach the operation circuit is coupled between the data input terminal and the data output terminal.
However, Bae teaches the operation circuit (Bae: Fig. 2: Element 225 (in dotted line): the Intermediate Processing Circuit) is coupled between the data input terminal (Bae: Fig. 2: Element (To/From 100)) and the data output terminal (Bae: Fig. 4: Element (To 300)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Bae with the invention of Huang, for the purpose of implementing an operation circuit between the data input terminal and the data output terminal so that the display driver may process the input data to improve image quality.
Based on the comparison result of mismatched input data, the display driver can deactivate some un-used parts of the operation circuit for power reduction.

As per claim 6, Huang teaches the step (c) above in claim 1. But Huang does not teach that the input data is not transmitted to the operation circuit for calculation to reduce the power consumption of the operation circuit.
            However, Bae teaches the input data is not transmitted to the operation circuit for calculation (Bae: Fig. 2: Element 225 (in dotted line): Par. [0011] - [0013]: gating or blocking the current line data (e.g. the input data) transmitted to the intermediate processing circuit 225 (e.g. the operation circuit) for processing) to reduce the power consumption of the operation circuit (Bae: Par. [0011] - [0013]: deactivating the part of the intermediate processing circuit 225 that control the power supply and thus, reducing power).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Bae, and further in view of Jouppi (US Patent. No. 5261066) (hereinafter Jouppi).

As per claim 5, Huang in view of Bae does not teach the plurality of first buffers and the plurality of second buffers are first in first out (FIFO) buffers.
However, Jouppi teaches the plurality of first buffers and the plurality of second buffers are first in first out (FIFO) buffers (Jouppi: Fig. 13: Elements 62, 66 and 70; Column 10: lines 21-23: A stream buffer 62 (e.g. FIFO queues or buffers) consists of a series of entries, each consisting of a tag 66 (e.g. the plurality of first buffers), and a data line 70 (e.g. the plurality of second buffers)); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Jouppi with the invention of Huang in view of Bae, for the purpose of using first in first out (FIFO) buffers implemented by the plurality of first buffers and the plurality of second buffers so that the system may pre-fetch the instructions or data from slower memory to faster local cache memory for accessing memory data more quickly.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Bae and further in view of Oldfield (US Patent No. 5717892) (hereinafter Oldfield). 

As per claim 7, Huang in view of Bae teaches step (cl) when the preset operation input data the same with the input data is stored in a first buffer of the plurality of first buffers (Huang: Fig. 4: Element 410; Par. [0035]: the previous line data BDATA (e.g. the plurality of preset operation input data) same with the current line data ODATA (e.g. the input data) in one of the Line Buffer 410 (e.g. the plurality of first buffers)), 
	          However, Oldfield teaches determining a cache number according to the first buffer (Oldfield: Fig. 2: Element 140, 220; Column 1: lines 46-49: generating a match signal 220 wherein a match signal is a cache number according the tag memory section 140 (e.g. the first buffer)); 
and selecting a corresponding second buffer of the plurality of second buffers according to the cache number (Oldfield: Fig. 2; Elements 130, 160, 220: Column 4; lines 53-56: enabling only one the data memory section 160 (e.g. a second buffer) of the data memory sections 130 (e.g. the plurality of second buffers) with the match signal 220 (e.g. the cache number)) and outputting the preset operation result stored in the second buffer through the data output terminal (Oldfield: Fig. 2; Elements 160, 224, 230 and Data out: Column 4; lines 64-67: sending data item (e.g. the preset operation result) of the data memory section 160 (e.g. the second buffer) to the Data out (e.g. the data output terminal) via the intervening elements such as multiplexers 224 and 230).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Oldfield with the invention of Huang in view of Bae, for the purpose of using a cache number from the comparison result to select and output the corresponding operation result. By doing this, the display driver can select the active data path and deactivate the non-active data paths for power reduction. 

As per claim 8, Huang in view of Oldfield does not teach the preset operation input data stored in the first buffer has a one-to-one correspondence with the preset operation result stored in the second buffer. 
However, Bae teaches the plurality of preset operation input data stored in the first buffer has a one-to-one correspondence with the plurality of preset operation results stored in the second buffer (Bae: Fig. 2: Elements 220, 260; Par. [0018]: the previous line data (e.g. the plurality of preset operation input data) in the first buffer (e.g. the Line Buffer Circuit 220) corresponds to the processed previous line data (e.g. the plurality of preset operation results) in the second buffer (e.g. the Data Latch 260)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Bae with the invention of Huang in view of Oldfield, for the purpose of establishing a one-to-one correspondence between the preset operation input data in the first buffer and the preset operation results in the second buffer. By doing this, the display driver can use the comparison result of the input data and select the corresponding output data for the operations.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Bae and further in view of Waerdt (US Pub. No. 20020133672) (hereinafter Waerdt).

As per claim 3, Huang teaches a step of: (d) if the comparison result of the step (b) is no (Huang: Par. [0039]:  if the comparison result of the current line data ODATA and the previous line data BDATA is not identical).
Huang does not teach the operation circuit calculating a corresponding operation result based on the input data.
However, Bae teaches the operation circuit calculating a corresponding operation result based on the input data (Bae: Fig. 2: Elements 225 (in dotted line) and 230; Par. [0066]: the image processing unit 230 of the Intermediate Processing Unit 225 (e.g. the operation circuit) processes line data based on the current line data (e.g. calculate a corresponding operation result based on the input data)). 
Huang in view of Bae does not teach storing the input data and the operation result in a longest unupdated first buffer of the plurality of first buffers and a longest unupdated second buffer of the plurality of second buffers respectively.
However, Waerdt teaches that storing the input data and the operation result in a longest unupdated first buffer of the plurality of first buffers and a longest unupdated second buffer of the plurality of second buffers respectively (Waerdt: Fig. 1; Elements 121 and 125; Par. [0006] - [0011]: In the Least Recently Used scheme (e.g. the longest unupdated or older buffers are replaced), the select Way stores address (e.g. the input data) in one of Tags 121 (e.g. the longest unupdated first buffer of the plurality of first buffers) and the addressed data item (e.g. the operation result) in one of Dlines 125 (e.g. the longest unupdated second buffer of the plurality of second buffers)).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Waerdt with the invention of Huang in view of Bae, for the purpose of storing the input data in the longest unupdated first buffer and the operation result in the longest unupdated second buffer after the calculation of the operation circuit when the comparison result is no.  By doing these steps, the display driver may update the processed data (e.g. the quality of the image) after a cache miss using the prioritization scheme of “least recently used” (LRU) more efficiently.

As per claim 9, Huang in view of Bae teaches the comparison result of the step (b) is yes in claim 1.  But Huang in view of Bae does not teaches the probability that the comparison result of the step (b) is yes is related to the number of the plurality of preset operation input data 
However, Waerdt teaches the probability that the comparison result of the step (b) is yes (Waerdt: Par. [0031]: the likelihood (e.g. the probability) of the predicted way containing the referenced data item (e.g. the preset operation results) from a cache hit (e.g. the comparison result is yes)) is related to the number of the plurality of preset operation input data stored in the plurality of first buffers and the number of the plurality of preset operation results stored in the plurality of second buffers respectively (Waerdt: Fig. 1: Elements 121a-n and 125a-n; Par. [0031]: is dependent on the number of data items (e.g. the preset operation results) in Dline a-n (e.g. the plurality of second buffers) which has one to one correspondence with the number of addresses (e.g. the preset operation input data) in Tag a-n (e.g. the plurality of second buffers)).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Waerdt with the invention of Huang in view of Bae, for the purpose of the probability that the comparison result of the step (b) is yes is related to the number of the plurality of preset operation input data stored in the plurality of first buffers and the number of the plurality of preset operation results stored in the plurality of second buffers respectively so that the system has higher probability of cache hits with more data stored in more buffers. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Bae, in view of Waerdt and further in view of Oldfield.

As per claim 10, Huang in view of Bae and Waerdt does not teach the number of the plurality of preset operation input data and the number of the plurality of preset operation results are preferably 8 to 16.
 (Oldfield: Fig. 2: Elements 150 and 170; Column 4; lines 1 - 7: there are 64 tag lines (e.g. Element 150 or the number of the plurality of preset operation input data. 64 is multiple of 8) and 64 cache lines (e.g. Element 170 or the number of the plurality of preset operation results. 64 is multiple of 8)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Oldfield with the invention of Huang in view of Bae and Waerdt, for the purpose of selecting the numbers of buffers are 8 to 16 since there is always a trade-off between the speed performance (high speed cache memory versus slow speed main memory) and the cost due to the size of buffers. By doing this, the system can optimize the cache to be sufficiently sized for its operations and thus, reduce the cost.

Relevant Prior Arts

The prior arts made of record and not relied upon are considered pertinent to applicants’ disclosure.
 “Cache Memory Utilizing Selective Clearing and Least Recently Used Updating” (US Patent No. US4322795) by Ronald E. Lange proposes using a least recently used scheme to access memory faster.
 “Memory System with FIFO data input” (US Patent No. US5289584) by Gary W. Thome proposes using double buffers or FIFOs, each FIFO including a first group of latches in series with the second group of latches for interleaving memories.
“Memory Hub and Access Method Having Internal Pre-fetch Buffers” (US Patent No. US7260685) by Terry R. Lee proposes pre-fetch buffers to store predicted addresses based on the history logic.
No. US5958040) by Norman P. Jouppi proposes a system providing adaptive stream buffers using instruction-specific pre-fetching avoidance (ISPA).
	“A Novel Adaptive Database Cache Optimization Algorith Based on Predictive Working Sets in Cloud Environment” by Atul O., Thakare on May 3, 2019 IEEE Access. The author demonstrates the experiments to show considerable improvement of the hit ratio as the performance measure of the buffer cache management.
     	“ROBOTIC: An On-Chip Instruction Cache Design for Low Power Embedded Systems” by Gu, Ji on 2009 15th IEEE International Conference on Embedded and Real-Time Computing Systems and Applications.  The author proposes optimizing smaller size for local cache to handle 32 instructions and thus, reducing power consumption.
“Cache Memory: An Analysis on Replacement Algorithms and Optimization Techniques by Javaid, Qaisar from Mehran University Research Journal of Engineering & Technology, Volume 36, No. 4, October 2017.  The author proposes a statistical comparison of cache optimization techniques to improve cache performance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ho whose telephone number is (571)270-5173. The examiner can normally be reached on Monday - Friday 8:30AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
re unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.H./
Patent Examiner, Art Unit 2181
02/05/2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181